ROBERT L. BLAND, Judge.
Claimant, Benjamin Johnson, Jr., seven years of age, whose claim is filed and prosecuted by Benjamin Johnson, Sr., his father and next friend, was a pupil in the elementary department of Holden central school, at Holden, in Logan county, West Virginia, during the school year of 1940-41. He seeks to obtain an award in damages for personal injuries sustained on June 10, 1941, a few days before the end of the school term. He was in the second grade of the school, in room No. 10, taught by Miss Ethel Taylor. For the accommodation and use of the pupils of this room the school officials had installed a series of five connected metal wall lockers, in the hallway leading from the balcony on the second floor of the building over the gymnasium. In these lockers the pupils kept their books, *159clothing, etc. They were approximately five feet in height, twelve inches deep, and at least twelve inches wide. When L. H. Hutchinson, principal of the school, was asked how the lockers were secured or safeguarded, he answered: “They were not fastened to the top of the wall, but they had a little stick on the bottom that kind of slanted them back a little bit, probably three inches to half an inch thick.” The lockers were not fastened or anchored to the wall, but stood in an insecure position on this small piece of board on the concrete floor. On the morning of the accident, about ten or fifteen minutes before school opened, Miss Taylor, the teacher, was in the school room and heard children screaming. She ran to the hallway and found that this section of five connected metal wall lockers had fallen on two of the pupils, claimant Benjamin Johnson, Jr., and a companion, George Brand. The Johnson child was standing near the fallen lockers, with blood on his face, while the other boy was still under the lockers, from which position he was extricated by the teacher with the assistance of othe-pupils. The Johnson boy was hurried to the hospital of Bx. J. W. Lyons, in Holden, where he was given necessary surgical attention. It was found that the child had received a bad and. ugly wound of the forehead and scalp, extending from his rig»'. . eye to the crown of his head. The upper eyelid was laceratec and there was also a laceration below his right eye. The wound was through the scalp down to the skull. The skull was exposed almost the entire length of the wound. A great number of stitches were rendered necessary — one witness testifying that there were one hundred and eight. Notwithstanding the skillful aid of the surgeon given to the child, the scars in his scalp, forehead and eye constitute a permanent disfigurement, and he has suffered pain and still experiences headaches.
It appears from the record that the accident was the direct result of the negligence of the officials of the school in failing to safeguard said metal wall lockers and properly and adequately anchor and fasten them to the wall of the room or compartment in which they were located. This duty the officials of the school owed to the pupils.
*160An award is made to the claimant, Benjamin Johnson, Jr., in the sum of five hundred dollars ($500.00), by a majority of the court for the reasons and upon the grounds set forth in the opinion of a majority of the court filed in the case of claim No. 48, J. C. Richards v. Board of Education of Calhoun County and State Board of Education.
Judge Schuck dissents for reasons set forth in the statement of his views filed in re the above mentioned claim.